                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               :      No. 3:18cv1391
MIGUEL MOLINA,                                 :
                            Plaintiff          :
v.                                             :      (Judge Munley)
                                               :
LAURAL R. HARRY, et al.,                       :
                            Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                            ORDER

       In accordance with the accompanying Memorandum Opinion, it is

hereby ORDERED that:

       1.      Defendants’ motion to dismiss (Doc. 23) is GRANTED in part;

       2.      Molina’s First Amendment retaliation claim against Blease,

               Digby, and Hornung shall proceed.                       All other claims are

               DISMISSED without prejudice; and

       3.      Molina may file an amended complaint within 30 days of the date

               of this Order that addresses the deficiencies identified in the

               Memorandum Opinion.                 Failure to timely file an amended

               complaint will be deemed an election to proceed only with

               respect to the First Amendment retaliation claim against Blease,

               Digby, and Hornung.
               BY THE COURT:

Date:8/22/19   s/James M. Munley
               JUDGE JAMES M. MUNLEY
               United States District Court




                 2
